Case: 2:19-cv-05487-SDM-CMV Doc #: 15 Filed: 04/20/20 Page: 1 of 5 PAGEID #: 96




                       IN THE UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

KELLY RUSS and ANTHONY MEAD,        )                CASE NO. 2:19-CV-5487
individually and on behalf of all   )
other Ohio residents similarly situated,
                                    )                JUDGE SARAH MORRISON
                                    )
            Plaintiffs,             )                MAGISTRATE JUDGE VASCURA
                                    )
      v.                            )
                                    )
TRAVELERS PROPERTY CASUALTY )
INSURANCE COMPANY and TRAVCO )
INSURANCE COMPANY,                  )
                                    )
            Defendants.             )
                                    )
____________________________________)

                                  JOINT STATUS REPORT

       In accordance with the Court’s Order dated February 14, 2020, Plaintiffs Kelly Russ and

Anthony Mead, and Defendants Travelers Property Casualty Insurance Company and TravCo

Insurance Company (collectively, “Travelers”), respectfully submit this joint status report.

       On March 18, 2020 and March 23, 2020, respectively, the Sixth Circuit issued opinions in

Perry v. Allstate Indem. Co., __ F.3d. __, 2020 WL 1284960 (6th Cir. Mar. 18, 2020) and Cranfield

v. State Farm Fire & Cas. Co., No. 19-3004, 2020 WL 1482147 (6th Cir. Mar. 23, 2020)

(unpublished, following Perry), addressing the central legal issue presented by Plaintiffs’

Amended Complaint in this putative class action case.

       The parties set forth their positions regarding further proceedings in this case as follows:

                                  TRAVELERS’ POSITION

       Travelers respectfully requests that this case remain stayed, and that Travelers have until

21 days after the mandate is issued in Perry to file its response to the Amended Complaint, and

10589-41395\01368286.000
    Case: 2:19-cv-05487-SDM-CMV Doc #: 15 Filed: 04/20/20 Page: 2 of 5 PAGEID #: 97




for the parties to submit another status report with joint or competing proposals for further

proceedings. 1 The mandate in Perry will be issued after rehearing en banc is denied or, in the event

that rehearing en banc is granted, after the case is decided en banc. See Fed. R. App. P. 41(b).

Allstate recently filed a petition for rehearing and rehearing en banc in Perry, and State Farm has

obtained an extension of time until April 20, 2020 to file such a petition in Cranfield. 2 Neither

Perry nor Cranfield is a final decision until the mandate issues, which will not occur until after a

decision by the Sixth Circuit on whether to grant rehearing or rehearing en banc. See Powell v.

Sepanek, No. CIV. 0:13-072-HRW, 2013 WL 3423263, at *2 (E.D. Ky. July 8, 2013) (explaining

that “the decision of a federal appeals court is not final until the court enters its mandate. The delay

before the mandate issues is designed to permit the parties to the appeal to seek rehearing, either

by the panel or by the Sixth Circuit sitting en banc. Reliance upon a decision of an appellate court

prior to entry of the mandate invites unnecessary error, and will thus be avoided.”) (citations

omitted).

         Travelers’ decision with respect to how to proceed with the litigation or resolution of this

case is heavily dependent on the final outcome in Perry, and therefore Travelers believes that it is

most efficient to await a decision on the petition for rehearing before further proceedings, to avoid




1
  Travelers focuses on the issuance of the mandate in Perry because Perry was issued as a
published opinion, while Cranfield is unpublished and simply follows Perry.
2
  Although rehearing en banc is rare, there was a dissent in Hicks v. State Farm Fire & Cas. Co.,
751 F. App’x 703 (6th Cir. 2018), in which the majority opinion was relied upon in Perry, and
there was a concurring/dissenting opinion in Perry. Another judge who now sits on the Sixth
Circuit concluded, while sitting as a district judge, that a labor depreciation case presented issues
of fact that needed to be determined on a case-by-case basis. Brown v. Travelers Cas. Ins. Co. of
Am., No. 15-50-ART, 2016 WL 1644342, at *2–4 (E.D. Ky. Apr. 25, 2016) (Thapar, J.). Thus,
there is a diversity of opinion within the Sixth Circuit on the question presented in Perry and
Cranfield.

                                                   2
Case: 2:19-cv-05487-SDM-CMV Doc #: 15 Filed: 04/20/20 Page: 3 of 5 PAGEID #: 98




potentially unnecessary costs and effort by the parties and the Court. Such a stay will also likely

allow time for the expiration of the current national emergency associated with COVID-19, which

currently would prevent any non-emergency in-court proceedings and other in-person meetings or

events in this case or any travel that may be necessary for such events, through at least June 1,

2020, in accordance with Southern District of Ohio General Order No. 20-08. Travelers

accordingly requests that the Court allow Travelers to learn the final outcome in Perry before

responding to the Amended Complaint or proposing a schedule for other further proceedings.

       Travelers contends that Plaintiffs’ position as stated below is inaccurate and

mischaracterizes what Travelers has done subsequent to issuance of the Perry opinion. Travelers

has chosen not to apply depreciation to the labor component of estimated replacement cost value

only on insurance claims that were received on or after March 27, 2020, or were in open status on

that date. Adjustments were made to estimates and supplemental payments were issued only on

open claims. Travelers chose to take this step as a cautious approach in the event that rehearing is

denied in Perry, or rehearing is granted but the result remains the same. If the Sixth Circuit on

rehearing rules in favor of Allstate, Travelers intends to resume applying depreciation to the full

replacement cost value (including the labor component thereof), although it will not seek a refund

from customers whose post-March 27, 2020 open claims were adjusted in accordance with the

new procedure described above.

                                   PLAINTIFFS’ POSITION

       While Travelers takes the litigation position here that it cannot move forward with this case

until a mandate issues in Perry, its business position is the opposite. Indeed, since issuance of the

Perry decision Travelers has begun to refund labor depreciation (with interest) to putative class



                                                 3
Case: 2:19-cv-05487-SDM-CMV Doc #: 15 Filed: 04/20/20 Page: 4 of 5 PAGEID #: 99




member Ohio policyholders, and represents in letters to those policyholders that it is doing so “as

a result of a recent court decision.” Yet, here it believes it cannot proceed until a mandate issues.

Travelers arguments thus ring hollow.

       Accordingly, Plaintiffs believe the case should proceed without waiting for the outcome of

any petitions for rehearing and/or rehearing en banc in Perry and Cranfield-just as Travelers is

proceeding as a matter of business. Thus, Plaintiffs respectfully request that the Court set a

deadline for the parties to submit their Fed. R. Civ. P. 26(f) report thirty (30) days from the Court’s

action on this Joint Status Report and that Defendants’ deadline to answer or otherwise respond to

the Complaint be due the same date as the deadline to submit the Rule 26(f) report. The case should

not remain stayed while Travelers continues to attempt to settle putative class members’ claims.

                                                 Respectfully submitted,


                                                 /s/ Stephen G. Whetstone per email authority 4/17/20
 OF COUNSEL:                                     STEPHEN G. WHETSTONE (0088666)
                                                 P.O. Box 6
                                                 2 N. Main Street, Unit 2
 WHETSTONE LEGAL, LLC                            Thornville, Ohio 43076
 P.O. Box 6                                      Telephone: 740.974.7730
 2 N. Main Street, Unit 2                        Facsimile: 614.829.3070
 Thornville, Ohio 43076                          Email: steve@whetstonelegal.com
 (740) 974.7730; FAX: (614) 829.3070
                                                 and


                                                 /s/ Erik D. Peterson per email authority 4/17/20
 OF COUNSEL:                                     ERIK D. PETERSON (PHV KY Bar 93003)
                                                 201 West Short Street, Suite 800
 MEHR, FAIRBANKS & PETERSON                      Lexington, Kentucky 40507
 TRIAL LAWYERS, PLLC                             Telephone: 859-225-3731
 201 West Short Street, Suite 800                Facsimile: 859-225-3830
 Lexington, Kentucky 40507                       E-mail: edp@austinmehr.com
 (859) 225-3731; FAX (859) 225-3830              Trial Attorneys for Plaintiff and the Proposed
                                                 Class


                                                  4
Case: 2:19-cv-05487-SDM-CMV Doc #: 15 Filed: 04/20/20 Page: 5 of 5 PAGEID #: 100




                                                  /s/ John C. Albert
 OF COUNSEL:                                      JOHN C. ALBERT (0024164)
                                                  500 South Front Street, Suite 1200
 CRABBE, BROWN & JAMES, LLP                       Columbus, OH 43215
 500 South Front Street, Suite 1200               Telephone: 614-229-4528
 Columbus, OH 43215                               Facsimile: 614-229-4559
 (614) 228-5511 FAX: (614) 229-4559               E-mail: jalbert@cbjlawyers.com
                                                  Trial attorney for Defendants




                                  CERTIFICATE OF SERVICE

       I hereby certify that on April 20, 2020, a copy of the foregoing was filed electronically.

Notice of this filing will be sent by email to all parties by operation of the Court’s electronic filing

system. Parties may access this filing through the Court’s CM/ECF System.


                                                       /s/ John C. Albert
                                                       JOHN C. ALBERT (0024164)
                                                       Counsel for Defendants




                                                   5
